Citation Nr: 1200197	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-25 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether it was proper to terminate the Veteran's nonservice-connected disability pension benefits based on excess countable income.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination in which the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota determined that the Veteran's award of nonservice-connected disability pension benefits must be terminated based on countable income that exceeded the maximum annual income limit.  


FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the February 2010 administrative decision that terminated his nonservice-connected pension benefits.  

2.  In December 2011, the Board was notified by the Social Security Administration (SSA) that the Veteran had died earlier in December 2011.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merit of this claim at this time.  38 U.S.C.A. §7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously discussed herein, the February 2010 decision issued by the Pension Management Center terminated the Veteran's nonservice-connected disability pension benefits after learning that the Veteran and his spouse began receiving benefits from the SSA in March 2008.  According to that determination, the Veteran's countable income in 2008 exceeded the maximum annual pension limit.  In June 2010, the Veteran perfected a timely appeal with respect to this decision.  

Unfortunately, the Veteran died during the pendency of the appeal.  Information received from the SSA reflects that the Veteran passed away in December 2011.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The merits of this appeal has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  




(CONTINUED ON NEXT PAGE)
ORDER

The appeal as to whether it was appropriate to terminate the Veteran's nonservice-connected disability pension benefits based on excess countable income is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


